Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 1 of 42




                         EXHIBIT A
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 2 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 3 of 42




                         EXHIBIT B
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 4 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 5 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 6 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 7 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 8 of 42




                         EXHIBIT C
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 9 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 10 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 11 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 12 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 13 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 14 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 15 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 16 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 17 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 18 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 19 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 20 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 21 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 22 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 23 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 24 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 25 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 26 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 27 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 28 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 29 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 30 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 31 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 32 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 33 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 34 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 35 of 42




                         EXHIBIT D
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 36 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 37 of 42




                          EXHIBIT E
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 38 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 39 of 42




                          EXHIBIT F
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 40 of 42
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 41 of 42




                         EXHIBIT G
Case 2:20-cv-02289-SMB Document 1-3 Filed 11/25/20 Page 42 of 42
